144 S.E.2d 619 (1965)
265 N.C. 546
STATE
v.
Jodie Willis WEBB.
No. 335.
Supreme Court of North Carolina.
November 3, 1965.
*620 Atty. Gen. T. W. Bruton, Charles D. Barham, Jr., Asst. Atty. Gen., and Wilson B. Partin, Jr., Raleigh, Staff Atty., for the State.
Turner & Harrison, Kinston, for defendant appellant.
PER CURIAM.
A qualified expert may testify as to the effect of certain percentages of alcohol in the blood stream of human beings provided the blood sample analyzed was timely taken, properly traced, and identified. State v. Willard, 241 N.C. 259, 84 S.E.2d 899. Mr. Lutz's qualifications were stipulated. His testimony, quoted in the statement of facts, went to the jury on redirect examination without objection. Substantially identical testimony was held to have been properly admitted in State v. Dixon, 256 N.C. 698, 124 S.E.2d 821; State v. Hart, 256 N.C. 645, 124 S.E.2d 816; State v. Moore, 245 N.C. 158, 95 S.E.2d 548; State v. Willard, supra. The Dixon and Hart cases, supra, also involved testimony by Mr. Lutz. Appellant's assignment of error based on the exception to the admission of Mr. Lutz's testimony is not sustained.
The exception to the entry of judgment is also overruled. A jury has full control of its verdict up until the time it is finally delivered to the court and ordered recorded by the judge. Accordingly, if the foreman makes a mistake in announcing it, *621 he may correct himself or any one of the jurors may correct him. To preclude mistake, the Clerk's inquiry "So say you all?" is directed to the panel immediately after their spokesman has declared the verdict. State v. Young, 77 N.C. 498. Even if all 12 jurors nod their assent, either the solicitor or counsel for defendant may then and there require that the jury be polled. The dissent of any juror at that time would be effectual. State v. Dow, 246 N.C. 644, 99 S.E.2d 860; State v. Cephus, 241 N.C. 562, 86 S.E.2d 70.
In this case, the foreman suffered a slip of the tongue which he recognized immediately and corrected before the Clerk could finish his inquiry to the others. The polling of the jury confirmed the true verdict.
In the trial below we find.
No error.